Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Registration Statement (No. 333-195914) on Amendment No.4 to Form S-1 of U-Vend, Inc. (Formerly Internet Media Services, Inc.) of our report dated March 21, 2014, relating to our audits of the consolidated financial statements of U-Vend Canada, Inc., appearing in the Prospectus, which is part of this Registration Statement. We also consent to the reference to our firm under the captions "Experts". /s/ FREED MAXICK CPAs, P.C. Buffalo, New York November 20, 2014
